                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

KEVIN R. LEWIS,                               )
                                              )
              Petitioner,                     )
                                              )
v.                                            )       No.:   3:16-CV-227-TAV-HBG
                                              )
TAMMY FORD,                                   )
                                              )
              Respondent.                     )


                               MEMORANDUM OPINION

       This is a pro se prisoner’s petition for a writ of habeas corpus under 28 U.S.C.

§ 2254 [Doc. 1]. Respondent filed an answer [Doc. 7] and the state record [Doc. 6], and

Petitioner replied [Doc. 10]. After reviewing the relevant filings and the state court record,

the Court finds that Petitioner is not entitled to relief under § 2254. Accordingly, no

evidentiary hearing is warranted, see Rules Governing § 2254 Cases, Rule 8(a); Schirro v.

Landrigan, 550 U.S. 465, 474 (2007), the petition [Doc. 1] will be DENIED, and this

action will be DISMISSED.

I.     PROCEDURAL HISTORY

       On February 3, 2010, a Hamilton County jury found Petitioner guilty of aggravated

assault, aggravated kidnapping, and aggravated sexual battery [State Court Record

Attachment 1]. These convictions arose out of an incident in November 2008 in which

Petitioner offered to drive a female home from a nightclub but instead stopped his car in a

parking lot, jerked the victim’s head down by her ponytail, poked her with a knife, held
her down on the hood of the car, pulled her pants and underwear down, unbuckled and

unzipped his own pants, and urinated on her. State v. Lewis, No. E2010-012670-CCA-R3-

CD, 2011 WL 3243685, at *1 (Tenn. Crim. App. July 29, 2011), perm. app. denied, (Tenn.

Oct. 27, 2011). Petitioner appealed his convictions and sentence to the Tennessee Court

of Criminal Appeals (“TCCA”), which affirmed both. Id. at *4. On October 27, 2011, the

Tennessee Supreme Court dismissed Petitioner’s application for discretionary review as

untimely [State Court Record Attachment 13].

       Petitioner next filed a petition for post-conviction relief [State Court Record

Attachment 16 p. 2–20, 29–37, 47–48]. On October 31, 2013, after an evidentiary hearing,

the post-conviction court granted Petitioner a delayed appeal to the Supreme Court for

discretionary review of the TCCA’s affirmance of his conviction [Id. at 46], and on April

9, 2014, the Tennessee Supreme Court denied Petitioner’s application [State Court Record

Attachment 15].

       Subsequently, on October 10, 2014, the post-conviction court granted Petitioner

post-conviction relief for his claim that counsel was ineffective for not challenging the

sufficiency of the evidence supporting his aggravated kidnapping charge and therefore

vacated this conviction and dismissed this charge; the court denied Petitioner’s other claims

for post-conviction relief [State Court Record Attachment 16 p. 49–69]. The TCCA

reversed the post-conviction court’s dismissal of the aggravated kidnapping charge but




                                             2
otherwise affirmed the post-conviction court’s opinion. Lewis v. State, No. E2014-02070-

CCA-R3-PC, 2015 WL 5175664 (Tenn. Crim. App. Sept. 3, 2015), perm. app. denied,

(Tenn. Dec. 11, 2015).1

II.    STANDARD OF REVIEW

       Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), codified in

28 U.S.C. § 2254, et. seq., a district court may not grant habeas corpus relief for a claim

that a state court adjudicated on the merits unless the state court’s adjudication of the claim:

       (1)    resulted in a decision that was contrary to, or involved an
              unreasonable application of, clearly established Federal law, as
              determined by the Supreme Court of the United States; or

       (2)    resulted in a decision that was based on an unreasonable
              determination of the facts in light of the evidence presented in
              the state court proceeding.

28 U.S.C. § 2254(d)(1)–(2). The § 2254(d) standard is demanding. Montgomery v. Bobby,

654 F.3d 668, 676 (6th Cir. 2011) (noting that “§ 2254(d), as amended by AEDPA, is a

purposefully demanding standard . . . ‘because it was meant to be’”) (quoting Harrington

v. Richter, 131 S. Ct. 770, 786 (2011)). Where the record supports the state court’s findings

of fact, those findings are entitled to a presumption of correctness which a Petitioner may

rebut only by clear and convincing evidence. 28 U.S.C. § 2254(e)(1).




       1
         While the TCCA also remanded the case for further proceedings in accordance with that
opinion, nothing in the state court record suggests that any further proceedings occurred.
                                                 3
III.   ANALYSIS

       Petitioner seeks relief under § 2254 based on the following claims that the Court

will address in turn:

       (1)     the prosecution’s display of his booking photographs to jurors during closing
               argument was reversible error;

       (2)     the evidence was insufficient to support his conviction for aggravated sexual
               battery;

       (3)     trial counsel was ineffective for failing to argue to the jury that the evidence
               was insufficient to support a conviction for aggravated sexual battery;

       (4)     trial counsel was ineffective for failing to thoroughly impeach witnesses;

       (5)     his counsel at trial and on appeal2 was ineffective for failing to argue that the
               evidence was insufficient to support a conviction for aggravated sexual
               battery;3 and

       (6)     his counsel at trial and on appeal was ineffective for failing to argue that
               Petitioner’s aggravated assault conviction violated double jeopardy [Doc. 1
               p. 5–10; Doc. 1-1; Doc. 1-2].

       A.      Display of Booking Photographs

       First, Petitioner seeks relief under § 2254 based on his assertion that “reversible

error” occurred in his trial when the prosecutor displayed Petitioner’s booking

photographs, which were printed on the back of his notes, to the jury during his closing



       2
       The same attorney represented Petitioner at trial and on direct appeal [State Court Record
Attachment 2 p. 3; State Court Record Attachment 9].
       3
          As Petitioner has separated this claim from his third claim, the Court liberally construes
this claim to assert that the manner in which trial counsel argued that the evidence was insufficient
to support a conviction for aggravated sexual battery in his motion for acquittal was ineffective,
that trial counsel was ineffective for not filing a motion for new trial on this ground, and that
appellate counsel should have asserted a claim on this ground in Petitioner’s direct appeal.
                                                   4
argument [Doc. 1 p. 5; Doc. 1-1 p. 1; State Court Record Attachment 9 p. 5–6]. In

Petitioner’s appeal to the TCCA raising this claim, he relied on and cited Tennessee law

but did not assert that the display of these photographs violated his federal constitutional

rights [State Court Record Attachment 9].

       First, to the extent Petitioner seeks relief for this claim on the ground that the TCCA

improperly applied state law in affirming the trial court’s holding that Petitioner was not

entitled to relief based on this display, any such claim is not cognizable under § 2254.

Estelle v. McGuire, 502 U.S. 62, 67–68 (1991) (“[I]t is not the province of a federal habeas

court to reexamine state-court determinations on state-court questions.”).

       Further, even if the Court liberally construes the § 2254 petition to claim that this

display violated Petitioner’s constitutional rights, Petitioner procedurally defaulted any

such claim. Before a federal court may grant habeas relief to a state prisoner, the prisoner

must exhaust his available state court remedies. 28 U.S.C. § 2254(b)(1); O’Sullivan v.

Boerckel, 526 U.S. 838, 842 (1999). Exhaustion requires a petitioner to “fairly present”

federal claims so that state courts have a “fair opportunity” to apply controlling legal

principles to the facts bearing upon a petitioner’s constitutional claim. See Picard v.

Connor, 404 U.S. 270, 275–77 (1971), cited in Duncan v. Henry, 513 U.S. 364, 365 (1995);

Anderson v. Harless, 459 U.S. 4, 6 (1982). “Federal courts lack jurisdiction to consider a

habeas petition claim that was not fairly presented to the state courts.” Blackmon v. Booker,

394 F.3d 399, 400 (6th Cir. 2004) (citing Newton v. Million, 349 F.3d 873, 877 (6th Cir.

2003)).

                                              5
       To fairly present a claim, it is not enough that all the facts necessary to support a

federal claim were before the state court or that a somewhat similar state law claim was

made. See Anderson, 459 U.S. at 6; Harris v. Rees, 794 F.2d 1168, 1174 (6th Cir. 1986);

see also Duncan, 513 U.S. at 366 (mere similarity of claims is insufficient to exhaust). “If

state courts are to be given the opportunity to correct alleged violations of prisoners’ federal

rights, they must surely be alerted to the fact that the prisoners are asserting claims under

the United States Constitution.” Duncan, 513 U.S. at 365–66. Further, a petitioner who

fails to fairly raise his federal claim in the state courts and cannot sustain his claim in

federal court due to a procedural rule has committed a procedural default. Procedural

default forecloses federal habeas review unless the petitioner shows cause to excuse his

failure to comply with the procedural rule and actual prejudice from the constitutional

violation. Coleman v. Thompson, 501 U.S. 722, 750 (1991).

       Petitioner did not fairly present a claim to the TCCA that the prosecutor violated his

constitutional rights by displaying his booking photographs during his closing argument.

As such, Petitioner procedurally defaulted this claim. While Petitioner has attempted to

overcome his procedural default of other claims in his petition [Doc. 1 p. 11], he has not

set forth any assertion of cause to excuse his default of this claim, nor has he shown that

actual prejudice resulted from this display. Accordingly, the Court will not address the

merits of this claim.




                                               6
       B.     Sufficiency of the Evidence

       Petitioner also alleges that the evidence was insufficient to support his conviction

for aggravated sexual battery [Doc. 1-2 p. 4]. Petitioner did not raise this claim to the

TCCA in his direct appeal of his conviction [State Court Record Attachment 9] or in his

appeal of the denial of his post-conviction petition [State Court Record Attachment 20].

As such, Respondent asserts that Petitioner procedurally defaulted this claim [Doc. 7 p.

24]. Petitioner, however, asserts that his procedural default of this claim and others resulted

from the ineffective assistance of his appellate and/or post-conviction counsel [Doc. 1-2 p.

4; Doc. 1 p. 11; Doc 10 p. 7].

       First, as to Petitioner’s allegation that he procedurally defaulted this sufficiency of

the evidence claim due to the ineffective assistance of his appellate counsel, the Sixth

Circuit has stated that “‘[i]n certain circumstances counsel’s ineffectiveness in failing

properly to preserve the claim for review in state court’ will establish cause [to overcome

procedural default]. . . . To constitute cause, that ineffectiveness must itself amount to a

violation of the Sixth Amendment, and therefore must be both exhausted and not

procedurally defaulted.” Burroughs v. Makowski, 411 F.3d 665, 667–68 (6th Cir. 2005)

(citing Edwards v. Carpenter, 529 U.S. 446, 451 (2000)). In other words, a habeas

petitioner cannot rely on a procedurally defaulted claim for ineffective assistance of

counsel as cause to excuse his procedural default of another claim. Id. at 668; see also

Williams v. Lazaroff, 648 F. App’x 548, 552–54 (6th Cir. 2016) (holding that ineffective

assistance of appellate counsel could not overcome default of other procedurally defaulted

                                              7
claims because the petitioner had not fairly presented the claim for ineffective assistance

of appellate counsel to the state court and that ineffective assistance of counsel claim was

also procedurally defaulted).

         The state court record establishes that Petitioner did not present any claim for

ineffective assistance of appellate counsel arising out of appellate counsel’s failure to bring

a claim based on the sufficiency of the evidence. Accordingly, Petitioner procedurally

defaulted this ineffective assistance of appellate counsel claim and cannot rely on it to

establish cause and prejudice for procedural default of his sufficiency of the evidence

claim.

         Petitioner asserts that any procedural default of his claim for ineffective assistance

of appellate counsel arising out of appellate counsel’s failure to raise a sufficiency of the

evidence claim in his direct appeal was due to the ineffectiveness of his post-conviction

counsel. But an attorney’s ineffective assistance in post-conviction proceedings generally

does not establish “cause” to overcome procedural default of claims. Coleman, 501 U.S.

at 755. There is, however, an exception: Where a § 2254 petitioner can raise a claim

asserting trial counsel’s ineffective assistance for the first time in a post-conviction petition,

ineffective assistance of post-conviction counsel may be “cause” to excuse the procedural

default of such a claim. Wallace v. Sexton, 570 F. App’x 443, 452–53 (6th Cir. 2014);

Trevino v. Thaler, 133 S. Ct. 1911, 1918–21 (2013); Martinez v. Ryan, 132 S. Ct. 1309,

1320 (2012). This exception applies in Tennessee. Sutton v. Carpenter, 745 F.3d 787,

792–95 (6th Cir. 2014). The Supreme Court, however, specifically declined to extend this

                                                8
exception, which it first set forth in Martinez, to excuse a habeas petitioner’s procedural

default of an ineffective assistance of appellate counsel allegedly due to the ineffective

assistance of his post-conviction counsel. Davila v. Davis, 137 S. Ct. 2058, 2067 (2017)

(declining a habeas petitioner’s request to extend the scope of Martinez to include

substantial claims of ineffective assistance of direct appellate counsel where the habeas

petitioner asserted that he did not raise his ineffective assistance of appellate counsel claim

in his post-conviction proceedings due to the alleged ineffectiveness of post-conviction

counsel).

          Accordingly, Petitioner procedurally defaulted this claim and has not set forth cause

or prejudice to excuse that default. As such, the Court will not address this claim on the

merits.

          C.     Ineffective Assistance of Counsel

          As set forth above, Petitioner also seeks relief under § 2254 based on various claims

for ineffective assistance of counsel. The Sixth Amendment provides, in pertinent part,

that “[i]n all criminal prosecutions, the accused shall enjoy the right . . . to have the

Assistance of Counsel for his defense.” U.S. Const. amend. VI. This includes the right to

“reasonably effective assistance” of counsel. Strickland v. Washington, 466 U.S. 668, 687

(1984). In Strickland, the Supreme Court set forth a two-pronged test for evaluating claims

of ineffective assistance of counsel:

                        First, the defendant must show that counsel’s
                 performance was deficient. This requires showing that
                 counsel made errors so serious that counsel was not
                 functioning as the “counsel” guaranteed the defendant by the
                                                9
               Sixth Amendment. Second, the defendant must show that the
               deficient performance prejudiced the defense. This requires
               showing that counsel’s errors were so serious as to deprive the
               defendant of a fair trial, a trial whose result is reliable. Unless
               a defendant makes both showings, it cannot be said that the
               conviction . . . resulted from a breakdown in the adversary
               process that renders the result unreliable.

Id. at 687. Petitioner has the burden of proving ineffective assistance of counsel. Virgin

Islands v. Nicholas, 759 F.2d 1073, 1081 (3d Cir. 1985).

       In considering the first prong of the Strickland test, the appropriate measure of

attorney performance is “reasonableness under prevailing professional norms.” Strickland,

466 U.S. at 688. A party asserting an ineffective assistance of counsel claim must “identify

the acts or omissions of counsel that are alleged not to have been the result of reasonable

professional judgment.” Id. at 690. The evaluation of the objective reasonableness of

counsel’s performance must be made “from counsel’s perspective at the time of the alleged

error and in light of all the circumstances, and the standard of review is highly deferential.”

Kimmelman v. Morrison, 477 U.S. 365, 381 (1986).

       The second prong of the Strickland test requires a claimant to show counsel’s

deficient performance prejudiced the defense. Thus, “[a]n error by counsel, even if

professionally unreasonable, does not warrant setting aside the judgment of a criminal

proceeding if the error had no effect on the judgment.” Strickland, 466 U.S. at 691.

       The Supreme Court has emphasized that a claimant must establish both prongs of a

claim for ineffective assistance of counsel to meet his burden, and if either prong is not

satisfied, the claim must be rejected. Id. at 69. Moreover, a habeas petitioner alleging

                                              10
ineffective assistance of counsel bears a heavy burden, given the “doubly deferential”

review of a such a claim under § 2254(d)(1). Knowles v. Mirzayance, 556 U.S. 111, 123

(2009). Further, “[w]hen § 2254(d) applies, the question is not whether counsel’s actions

were reasonable,” but instead “whether there is any reasonable argument that counsel

satisfied Strickland’s deferential standard.” Harrington v. Richter, 562 U.S. 86, 105

(2011).

                1.     Aggravated Sexual Battery

         First, Petitioner claims that trial counsel was ineffective for failing to argue that the

evidence was insufficient to establish the required “sexual contact” element of his charge

for aggravated sexual battery to the jury [Doc. 1 p. 7, 10; Doc. 1-1 p. 1–2; Doc. 2 p. 4].

Petitioner raised this claim to the TCCA in his appeal of the denial of his petition for post-

conviction relief [State Court Record Attachment 20 p. 6–11]. The Court will summarize

the relevant evidence introduced at trial regarding this claim, Petitioner’s counsel’s

relevant testimony at the post-conviction hearing, and Petitioner’s arguments in his post-

conviction appeal before setting forth the TCCA’s holding and the Court’s analysis of this

claim.

                       a.      Evidence at Trial

         At trial, the victim testified that while Petitioner was driving her home, he stopped

in a parking lot and said something about sex before pulling her head down by her hair and

poking her with something sharp, at which point she grabbed the keys from the ignition

and used them to poke Petitioner [State Court Record Attachment 2 p. 44–45, 58]. The

                                                11
victim and Petitioner ultimately ended up outside of the car, and Petitioner held the victim’s

head over the hood of the car, pulled down her underwear, and urinated on her while she

screamed [State Court Record Attachment 2 p. 44–46]. The victim specifically testified

that Petitioner was holding her head with one (1) hand while unbuttoning and pulling down

her pants with his other hand [Id. at 60–61] and that she thought that Petitioner was going

to rape her during this incident [Id. at 48]. Further, an officer testified that when she arrived

on the scene and repeatedly ordered Petitioner to let the victim go, Petitioner did not

comply, but instead kissed the victim on the neck and head [Id. at 90, 92–93]. This officer

also testified that when police arrived at the scene, Petitioner’s pants were unbuckled and

unzipped [Id. at 101]. Another officer testified that the victim’s pants and underwear were

down [Id. at 109].

       On cross-examination, Petitioner’s counsel asked the two (2) officers who arrived

at the scene whether they observed any sexual contact between Petitioner and the victim,

and both officers denied seeing any such contact [Id. at 100, 103, 118]. Further, in his

closing argument, Petitioner’s counsel focused on the differences in the victim’s account

of what happened and the officers’ accounts of what they observed, and specifically stated

that if the jury did not believe the victim’s statements and that the events occurred beyond

a reasonable doubt, it should find Petitioner not guilty [State Court Record Attachment 3

p. 170–75].




                                               12
                      b.     Counsel’s Testimony at the Post-Conviction Hearing

       At the post-conviction hearing, Petitioner’s counsel testified that he had studied the

relevant statutes defining the charges against Petitioner, the definitions of the terms therein,

and case law applicable thereto [State Court Record Attachment 17 p. 10–14]. Petitioner’s

counsel also testified that the evidence that Petitioner had unbuckled and unzipped his pants

during the incident was circumstantial evidence of sexual contact, as it was relevant to

show that the purpose of the attack was sexual gratification [Id. at 60–61, 120]. Petitioner’s

counsel further stated that his strategy at trial was to highlight the inconsistencies in the

victim’s account of what had occurred [Id. at 108–09].

                      c.     Petitioner’s Argument in his Post-Conviction Appeal

       In his state court post-conviction appellate brief, Petitioner asserted that the

evidence that Petitioner had pulled down the victim’s underwear was insufficient to

establish sexual contact under Tennessee law because no evidence established that

Petitioner touched the victim’s intimate parts or the clothing covering intimate parts [State

Court Record Attachment 20 p. 8–11]. Trial counsel, Petitioner argued, was therefore

ineffective for failing to raise this issue to the jury [Id.]. To support this claim, Petitioner

relied on an unpublished 2006 Tennessee Court of Appeals case holding that a victim’s

testimony that the defendant pushed her down on the bed, covered her mouth with one (1)

hand, and tried to unbutton her pants with the other hand while “touching her close to her

private” was insufficient evidence to support a defendant’s conviction for aggravated




                                              13
sexual battery [State Court Record Attachment 20 p. 7 (citing State v. Parker, No. E2004-

02374-CCA-R3-CD, 2006 WL 36910 (Tenn. Crim. App. Jan. 6, 2006))].4

                       d.      TCCA holding

       As to this claim, the TCCA held as follows:

               It is well-established that, in post-conviction proceedings, “we
               should defer to trial strategy or tactical choices if they are
               informed ones based upon adequate preparation.” Hellard v.
               State, 629 S.W.2d 4, 9 (Tenn. 1982). Additionally, although
               “[t]he right to effective assistance of counsel extends to
               opening and closing arguments . . . counsel has wide latitude
               in deciding how best to represent a client, and deference to
               counsel’s tactical decisions in his or her opening or closing
               argument is particularly important.” Torrez Talley v.
               State, No. W2009–02036–CCA–R3–PC, 2011 WL 1770485,
               *4 (Tenn. Crim. App. May 9, 2011) (internal citations
               omitted). Trial counsel testified that he made a strategic
               decision to focus on discrepancies in witness testimony during
               closing argument, a strategy which he testified that the
               Petitioner agreed to. Trial counsel further testified that “[i]n
               the closing, [an attorney] has just a couple minutes to talk to
               the jury[,] . . . [and he] picked the themes that [he] thought were
               most important. . . .” In his closing argument, trial counsel
               pointed out discrepancies between testimony from the arresting
               officers and from the victim. Likewise, he reminded the jury
               that it could not convict the Petitioner without evidence that
               proved his guilt beyond a reasonable doubt.
               Trial counsel also testified that he thoroughly researched the
               offenses charged in the indictment and that he researched the
               definition of unlawful sexual contact. Trial counsel believed


       4
         In its order denying Petitioner relief on this claim, the post-conviction court distinguished
Parker from Petitioner’s case by noting that in Parker, the defendant was unsuccessful in removing
the victim’s clothing and the victim’s testimony was the only direct evidence of what occurred
[State Court Record Attachment 16 p. 65].
                                                  14
              that, based on the totality of the evidence presented, there was
              ample evidence from which the jury could infer that unlawful
              sexual contact occurred. The post-conviction court accredited
              trial counsel’s testimony in this respect. Although the
              Petitioner may now believe that trial counsel should have
              argued specifically that the element of sexual contact was not
              proven during closing argument, we will not second-guess trial
              counsel’s reasonable, strategic decision to focus his closing
              argument on another issue. See Hellard, 629 S.W.2d at 9. The
              Petitioner has failed to prove that trial counsel’s performance
              was deficient, and his issue in this respect is without merit.

Lewis v. State, No. E2014-02070-CCA-R3-PC, 2015 WL 5175664, at *5–6 (Tenn. Crim.

App. Sept. 3, 2015), perm. app. denied, (Tenn. Dec. 11, 2015).

                      e.     Analysis

       In his reply, like in his state court appellate brief, Petitioner asserts that the evidence

that he pulled down the victim’s underwear was insufficient to establish that he had “sexual

contact” with the victim under Tennessee law because “there was no proof of where

Petitioner grabbed the victim to accomplish this” [Doc. 10 p. 3]. Petitioner therefore argues

that there was no proof of sexual contact introduced at trial because under Tennessee law,

sexual contact requires touching of “intimate parts” [Id. at 3–4]. Petitioner further asserts

that the fact that the Tennessee General Assembly later added semen and vaginal fluid to

its definition of “intimate parts,” but did not add urine, is additional evidence of his

counsel’s failure to properly argue this claim [Id. at 3].

       Tennessee law defines aggravated sexual battery as “unlawful sexual contact with a

victim by the defendant or the defendant by a victim” accompanied by force, coercion, or

                                               15
other specified circumstances. Tenn. Code Ann. § 39-13-504. Tennessee law defines

sexual contact as:

              the intentional touching of the victim’s, the defendant’s, or any
              other person’s intimate parts, or the intentional touching of the
              clothing covering the immediate area of the victim’s, the
              defendant’s, or any other person’s intimate parts, if that
              intentional touching can be reasonably construed as being for
              the purpose of sexual arousal or gratification.

Tenn. Code Ann. § 39-13-501(6). At the time of Petitioner’s trial, Tennessee law defined

“intimate parts” as “the primary genital area, groin, inner thigh, buttock or breast of a

human being.” Tenn. Code Ann. § 39-13-501(2) (2005).5

       While Petitioner correctly asserts that the prosecution did not introduce any direct

evidence of sexual contact, the prosecution did introduce circumstantial evidence that gave

rise to a logical inference of such contact, and this evidence was sufficient to support

Petitioner’s conviction for aggravated sexual battery under Tennessee and federal law.

State v. Thompson, 519 S.W.2d 789, 792–93 (Tenn. 1975) (providing that circumstantial

evidence “gives rise to a logical inference” that a fact exists); State v. Dorantes, 331 S.W.3d

370, 379 (Tenn. 2011) (providing that “a criminal offense may be established exclusively

by circumstantial evidence” and that the jury must decide what weight to give such

evidence); Durr v. Mitchell, 487 F.3d 423, 449 (6th Cir. 2007) (holding that “circumstantial

evidence is entitled to equal weight as direct evidence”).




       5
        As Petitioner correctly noted in his reply, the Tennessee General Assembly subsequently
added semen and vaginal fluid to this definition. Tenn. Code Ann. § 39-13-501(2) (2013).
                                                16
       Specifically, a reasonable juror could have inferred that Petitioner touched the

victim’s clothing covering her primary genital area, buttock, inner thigh, or groin based on

the victim’s testimony that Petitioner held her head with one (1) hand while successfully

unbuttoning her pants and pulling down her pants and underwear with his other hand.6

Further, a reasonable juror could have logically concluded that Petitioner pulled down the

victim’s pants and underwear for the purpose of sexual arousal or gratification based on

evidence that Petitioner made a comment about sex when he stopped the car, the victim

thought that Petitioner was going to rape her during the confrontation, Petitioner unbuckled

and unzipped his pants, Petitioner pulled down the victim’s pants and underwear, and

Petitioner behaved intimately towards the victim after police arrived.7

       Accordingly, based on the evidence introduced at trial and the applicable law,

counsel’s decisions to focus on the weakness of the evidence of sexual contact by having

the officers admit that they did not see any such contact in his cross-examination of them

and to focus on the inconsistencies in the victim’s account of the incident in his closing

argument were both sound trial strategy. As such, Petitioner has not met his burden to


       6
         The Court agrees with the post-conviction court that, while relevant, the Parker case is
distinguishable from Petitioner’s case, as the defendant in Parker was unsuccessful in his attempt
to unbutton the victim’s pants. State v. Parker, No. E2004-02374-CCA-R3-CD, 2006 WL 36910,
at *4 (Tenn. Crim. App. Jan. 6, 2006).
       7
          Specifically, as set forth above, an officer who arrived at the scene testified that she
repeatedly ordered Petitioner to let the victim go, but Petitioner did not comply and instead kissed
the victim on the neck and head [State Court Record Attachment 2 p. 90]. While the victim
testified that Petitioner never kissed her [Id. at 62–63], the officer’s testimony regarding
Petitioner’s behavior after police arrived is relevant to establish that the confrontation between
Petitioner and the victim appeared to be intimate, if not sexual, in nature, rather than aggressive or
angry, as Petitioner claims in his reply [Doc. 10 p. 6].
                                                 17
establish that the TCCA’s finding that he was not entitled to relief for this claim was an

unreasonable application of federal law or an unreasonable determination of the facts in

light of the evidence presented. Petitioner is therefore not entitled to relief under § 2254

for this claim.

              2.     Impeachment of Witnesses

       Petitioner also asserts that counsel was ineffective for not impeaching witnesses

[Doc. 1 p. 8–9; Doc. 1-1 p. 3]. Petitioner does not set forth specific factual allegations in

support of this claim in his § 2254 petition or the attachments thereto. Rather, he states

that this claim “was raised on post-conviction” and sets forth summaries of certain trial

testimony of Officers Dennison and Romero [Id.]. While Petitioner raised a claim for

ineffective assistance of trial counsel arising out of counsel’s failure to impeach these

officers in his amended petition for post-conviction relief [State Court Attachment 16 p.

30–33], he did not do so in his appeal of the denial of his post-conviction petition [State

Court Record Attachment 20]. Rather, in his state court post-conviction appellate brief,

Petitioner asserted that trial counsel was ineffective for not cross-examining the victim

about (1) her prior statements from the second preliminary hearing that nothing sexual had

occurred between Petitioner and (2) whether she was bleeding after the incident, an issue

on which there was conflicting testimony [State Court Record Attachment 20 p. 11–12].

       As it is apparent from Petitioner’s evidentiary summaries in support of this claim

that Petitioner seeks relief under § 2254 based on trial counsel’s failure to impeach Officers

Dennison and Romero and because Petitioner did not raise this claim to the TCCA in his

                                             18
appeal of the denial of his petition for post-conviction relief, Petitioner procedurally

defaulted this claim. Further, to the extent that Petitioner asserts that the ineffective

assistance of his post-conviction counsel in failing to bring this claim in his appeal to the

TCCA in his appeal excuses his default of this claim under Martinez, he is incorrect. Where

a habeas petitioner alleges ineffective assistance of post-conviction counsel to establish

cause to excuse his default of an ineffective assistance of trial counsel claim and the

ineffective assistance of post-conviction counsel occurred only on his appeal of the denial

of his post-conviction petition, the Martinez exception does not apply, because the appeal

was not the first time the petitioner could have raised the claim. Wallace v. Sexton, 570 F.

App’x 443, 453 (6th Cir. 2014). Accordingly, the Court will not address the merits of this

claim.

                3.     Sufficiency of the Evidence

         Petitioner next argues that his counsel at trial and in his direct appeal was ineffective

for failing to argue that the evidence was insufficient to establish the elements of “sexual

contact” and “sexual arousal or gratification” as required to support his conviction for

sexual battery [Doc. 1 p. 10–11]. Because Petitioner also set forth a separate claim that

trial counsel should have argued to the jury that the evidence in support of this charge was

insufficient to support a conviction, a claim which the Court addressed above, the Court

liberally construes this claim to assert that the manner in which trial counsel argued that

the evidence was insufficient to support a conviction for aggravated sexual battery in his

motion for acquittal was ineffective, that trial counsel was ineffective for not filing a

                                                19
motion for new trial on this ground, and that appellate counsel should have asserted a claim

on this ground in Petitioner’s direct appeal.8 Petitioner, however, did not raise any claims

in his appeals to the TCCA regarding trial counsel’s failure to raise an insufficiency of the

evidence argument to the trial court or appellate counsel’s failure to raise this claim in his

appeal.

       First, to the extent that Petitioner properly alleges that the ineffective assistance of

his post-conviction counsel may excuse his procedural default of his claim that trial counsel

was ineffective for failing to argue that the evidence was insufficient to support his

conviction for sexual battery to the trial court (rather than the jury, which is the claim that

the Court addressed above) under Martinez, Petitioner cannot, as he must to overcome

procedural default, establish that any prejudice resulted from trial counsel’s decision not to

make this argument. Coleman, 501 U.S. at 750. To the contrary, the Court found above

that the evidence introduced at trial was sufficient to allow a reasonable juror to find that

Petitioner had sexual contact with the victim in a manner that could be reasonably

construed as being for the purpose of sexual arousal or gratification and therefore

committed sexual battery. Trial counsel cannot be faulted for failing to make a meritless

claim. O’Hara v. Brigano, 499 F.3d 492, 506 (6th Cir. 2007). Accordingly, Petitioner is

not entitled to relief under §2254 for this claim.




       8
        After the prosecution rested its case, counsel made a general motion for acquittal on the
ground that the prosecution had failed to prove that Petitioner had committed the crimes alleged
beyond a reasonable doubt, which the trial court overruled [State Court Record Attachment 2 p.
123–26]. It does not appear that counsel filed a motion for new trial.
                                                20
         The record also establishes that Petitioner procedurally defaulted any claim for

ineffective assistance of appellate counsel based on appellate counsel’s failure to bring a

claim asserting that the evidence was insufficient to support Petitioner’s aggravated sexual

battery conviction; Petitioner therefore cannot rely on any such claim to excuse his

procedural default of this claim. Burroughs v. Makowski, 411 F.3d 665, 667–68 (6th Cir.

2005).

         Again, to the extent that Petitioner asserts that the ineffective assistance of his post-

conviction counsel excuses his procedural default of his claim for ineffective assistance of

appellate counsel based on appellate counsel’s failure to assert this sufficiency of the

evidence claim [Doc. 1 p. 11] under Martinez, he is incorrect. The Supreme Court

specifically declined to extend Martinez to excuse a habeas petitioner’s procedural default

of a claim for ineffectiveness of appellate counsel due to the alleged ineffectiveness of his

post-conviction counsel. Davila, 137 S. Ct. at 2067. As such, the Court will not address

the merits of this claim.

                4.     Double Jeopardy

         Petitioner next claims that his counsel at trial and on appeal was ineffective for

failing to assert that Petitioner’s aggravated assault conviction violated his constitutional

rights by subjecting him to double jeopardy because it was based on “the same elements”

as his conviction for aggravated sexual battery [Doc. 1-2 p. 1]. Petitioner did not raise this

claim to the TCCA in his direct appeal or in the appeal of the denial of his petition for post-

conviction relief. Petitioner, however, asserts that his procedural default of this claim was

                                                21
due to the ineffective assistance of his appellate and/or post-conviction counsel [Id.; Doc.

1 p. 11].

       Petitioner correctly asserts that, under Martinez, the ineffective assistance of his

post-conviction counsel may excuse his procedural default of his claim that trial counsel

was ineffective for failing to argue that his aggravated assault charge violated his Fifth

Amendment right against double jeopardy.9 Petitioner is not entitled to relief for this claim

under § 2254, however, as an attorney is not deficient for failing to assert a claim that has

no merit. Brigano, 499 F.3d at 506.

       The Double Jeopardy clause of the Fifth Amendment, which applies to the states

through the Fourteenth Amendment, provides that a person may not “be subject for the

same offense to be twice put in jeopardy of life or limb.” U.S. Const. amends. V, XIV. In

determining whether two (2) prosecutions under different statutes may violate this right,

Tennessee courts apply the “same-elements test,” also referred to as the “Blockburger test.”

State v. Feaster, 466 S.W.3d 80, 85 n.2 (Tenn. 2015); Blockburger v. United States, 284

U.S. 299, 304 (1932). Under this test, if each statutory offense contains an element that

the other does not, the offenses are not the “same offense” and an individual may be

convicted under both statutes without violation of his Fifth Amendment right to be free




       9
          To the extent that Petitioner asserts that his counsel erred in not raising this claim in his
direct appeal, Petitioner procedurally defaulted this claim by not raising it to the TCCA and has
not set forth cause and prejudice to excuse that default. Davila v. Davis, 137 S. Ct. 2058, 2067
(2017). Regardless, any such claim would likewise be without merit for the same reasons
Petitioner’s claim for ineffective assistance of trial counsel based on trial counsel’s failure to raise
a double jeopardy claim is without merit.
                                                   22
from double jeopardy. Palazzolo v. Gorcyca, 244 F.3d 512, 519 (6th Cir. 2001). In other

words, a second conviction under a different statute violates double jeopardy only where

every violation of one (1) statute amounts to a violation of another criminal statute. Murr

v. United States, 200 F.3d 895, 901 (6th Cir. 2000). Under the Blockburger test, the court

must examine the proof necessary to establish the statutory elements of each offense, not

the specific evidence or arguments presented at trial. Illinois v. Vitale, 447 U.S. 410, 416

(1980); Pryor v. Rose, 724 F.2d 525, 529 (6th Cir. 1984).

       In this case, Petitioner was indicted for and convicted of aggravated assault in

violation of Tenn. Code Ann. § 39-13-102 based on allegations that he “unlawfully,

intentionally or unknowingly caused [the victim] to reasonably fear imminent bodily injury

by use of a deadly weapon” [State Court Record Attachment 1 p. 3–4; State Court Record

Attachment 3 p. 192]. Petitioner was also indicted for and convicted of aggravated sexual

battery in violation of Tenn. Code Ann. § 39-13-504 based on allegations that he

unlawfully and intentionally had sexual contact with the victim with force or coercion

while armed with a weapon or an article fashioned in a manner that led the victim to

reasonably believe that it was a weapon [State Court Record Attachment 1 p. 1–2; State

Court Record Attachment 3 p. 191–92].

       Accordingly, the record establishes that Petitioner’s charges for aggravated assault

and aggravated sexual battery were not based on the “same elements” and therefore are not

the same offense.    Rather, Petitioner’s aggravated assault charge was based on the

allegation that Petitioner put the victim in fear of bodily injury with a knife, while his

                                            23
aggravated sexual battery charge was based on the allegation that Petitioner had unlawful

sexual contact with the victim. Moreover, it is apparent that an individual can commit

aggravated sexual battery in violation of Tenn. Code Ann. § 39-13-504 by intentionally

having unlawful sexual contact with a victim while armed with a weapon without

committing aggravated assault in violation of Tenn. Code Ann. § 39-13-102 by

“unlawfully, intentionally or unknowingly caus[ing] [the victim] to reasonably fear

imminent bodily injury by use of a deadly weapon,” and vice versa.10 Accordingly,

Petitioner’s convictions for both of these crimes did not violate Petitioner’s Fifth

Amendment right to be free from double jeopardy, and Petitioner’s counsel was not

deficient for failing to make this argument.

       As such, Petitioner is not entitled to relief under § 2254 for this claim.

IV.    CONCLUSION

       For the reasons set forth above, Petitioner is not entitled to relief under § 2254, the

petition for a writ of habeas corpus [Doc. 1] will be DENIED, and this action will be

DISMISSED.




       10
           The Court, however, is unable to conceive of likely factual scenarios in which a
defendant may commit aggravated sexual battery in violation of Tenn. Code Ann. § 39-13-504
without also committing aggravated assault under Tenn. Code Ann. §§ 39-13-101(a)(3) and 102.
Regardless, because Petitioner was indicted for and convicted under Tenn. Code Ann. §§ 39-13-
101(a)(2), which sets forth criteria for an assault/aggravated assault charge that is distinguishable
from the aggravated sexual battery statute under the Blockburger test, Petitioner’s counsel was not
deficient for not arguing that Petitioner’s convictions under § 39-13-102 violated double jeopardy.
                                                  24
V.     CERTIFICATE OF APPEALABILITY

       The Court must now consider whether to issue a certificate of appealability

(“COA”), should Petitioner file a notice of appeal. Under 28 U.S.C. § 2253(a) and (c), a

petitioner may appeal a final order in a habeas proceeding only if he is issued a COA, and

a COA may only be issued where a Petitioner has made a substantial showing of the denial

of a constitutional right. 28 U.S.C. § 2253(c)(2). When a district court denies a habeas

petition on a procedural basis without reaching the underlying claim, a COA should only

issue if “jurists of reason would find it debatable whether the petition states a valid claim

of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529

U.S. 473, 484 (2000). Where the court dismissed a claim on the merits but reasonable

jurists could conclude the issues raised are adequate to deserve further review, the

petitioner has made a substantial showing of the denial of a constitutional right. See Miller-

El v. Cockrell, 537 U.S. 322, 327, 336 (2003); Slack, 529 U.S. at 484.

       After reviewing each of Petitioner’s claims, the Court finds that Petitioner has not

made a substantial showing of the denial of a constitutional right as to any claims.

Specifically, as to the procedurally defaulted claims, jurists of reason would not debate the

Court’s finding that Petitioner did not fairly present these claims to the TCCA in a manner

that rendered consideration of their merits likely and that the claims are therefore

procedurally defaulted. Further, as to the ineffective assistance of counsel claims that the

Court addressed on the merits above, Petitioner has not made a substantial showing that he

                                             25
is in custody in violation his constitutional rights. Accordingly, a COA SHALL NOT

ISSUE. Further, the Court CERTIFIES that any appeal from this action would not be

taken in good faith and would be totally frivolous. Fed. R. App. P. 24.

      AN APPROPRIATE ORDER WILL ENTER.

      ENTER:


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE




                                            26
